            Case 2:05-mc-02025 Document 1062 Filed 07/14/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 NAK P. SUNG, and SUN J. SUNG, husband
 and wife,                                           No.

                       Plaintiffs,

               v.

 MIGUEL ALFARO, and US XPRESS, INC.,

                       Defendants.

                                     NOTICE OF REMOVAL


       AND NOW, come the Defendants, Miguel Alfaro, and US Xpress, Inc., by and through

their attorneys, Dickie, McCamey & Chilcote, P.C., and pursuant to 28 U.S.C. §1441 et seq.,

respectfully request that this matter be transferred from the Court of Common Pleas of

Beaver County, Pennsylvania, to the United States District Court for the Western District of

Pennsylvania, and respectfully represents as follows:

       1.      A civil action styled Nak P. Sung, and Sun J. Sung, husband and wife, Plaintiffs, v.

Miguel Alfaro, and US Xpress, Inc., Defendants, was commenced in the Court of Common Pleas

of Beaver County, PA by Complaint filed on June 25, 2020 and docketed at No. 2020-10598,

attached hereto as Exhibit A. An Initial Case Management Conference Order was filed on

June 25, 2020, attached hereto as Exhibit B.

       2.      Plaintiffs allege that they sustained injuries resulting from an incident

involving a motor vehicle accident on June 27, 2018 on I-76 in Beaver County, PA.

       3.      The action involves a controversy between citizens of different states, as per

the Complaint:
            Case 2:05-mc-02025 Document 1062 Filed 07/14/20 Page 2 of 4




               a.     Plaintiffs are residents of Broadview Heights, Cuyahoga County, Ohio;

and

               b.     Defendant Miguel Alfaro is a resident of Lorton, Fairfax County,

Virginia, and US Xpress, Inc. is a corporation located in the State of Tennessee, Hamilton

County.

       4.      This action is one in which the District Courts of the United States possess

original jurisdiction under 28 U.S.C. §1332; upon information and belief, complete diversity

existed among Plaintiffs and Defendants at the time the Complaint was filed and at the time

of removal and, upon information and belief, Plaintiffs allege injuries and damages which can

exceed the sum or value of $75,000.00, exclusive of interest and costs.

       5.      This Notice of Removal is filed within 30 days after counsel for Defendants,

Miguel Alfaro, and US Xpress, Inc, received Plaintiffs’ Complaint (filed on June 25, 2020 and

received on July 8, 2020), which was the first paper from which it was first ascertained that

this action is one which is removable.

       6.      Written notice of the filing of this Notice of Removal will be promptly served

upon counsel for Plaintiffs after the filing of the Notice with the United States District Court

for the Western District of Pennsylvania, as is required by law.

       7.      A true and correct copy of this Notice of Removal will be filed with the

Prothonotary of the Court of Common Pleas of Beaver County, Pennsylvania, promptly after

the filing of the Notice with the United States District Court for the Western District of

Pennsylvania, as is required by law. The Notice of Removal to be filed in the Beaver County

Court of Common Pleas is attached here as Exhibit C.

       8.      By filing this Notice of Removal, Defendants do not waive any defense which

may be available to these parties, including jurisdiction.
            Case 2:05-mc-02025 Document 1062 Filed 07/14/20 Page 3 of 4




       9.      WHEREFORE, Defendants, Miguel Alfaro, and US Xpress, Inc, respectfully

request that this Honorable Court assume subject matter jurisdiction over this action on the

diversity jurisdiction grounds set forth in this Notice of Removal.

JURY TRIAL DEMANDED.

                                               Respectfully submitted,

                                               DICKIE, McCAMEY & CHILCOTE, P.C.


                                               By: s/Edward M. Vavro, Jr.
                                                   Edward M. Vavro, Jr., Esquire
                                                   Two PPG Place, Suite 400
                                                   Pittsburgh, PA 15222-5402
                                                   Counsel for Defendants, Miguel Alfaro,
                                                   and US Xpress, Inc.
             Case 2:05-mc-02025 Document 1062 Filed 07/14/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and copy of the foregoing Notice of Removal was served

this 14th day of July, 2020, by electronic delivery upon the following:

                               Jonathan M. Stewart, Esquire
                                Patrick W. Murray, Esquire
                       Stewart, Murray & Associates Law Group, LLC
                                   114 Smithfield Street
                                  Pittsburgh, PA 15222
                               pmurray@smalawgroup.com
                                   Counsel for Plaintiffs


                                               Respectfully submitted,

                                               DICKIE, McCAMEY & CHILCOTE, P.C.



                                                By: s/Edward M. Vavro, Jr.
                                                Edward M. Vavro, Jr., Esquire
                                                Two PPG Place
                                                Pittsburgh, PA 15222-5402
                                                (412) 281-7272
                                                Counsel for Defendants, Miguel Alfaro, and
                                                US Xpress, Inc.




10798286.1
